Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt of Applicant’s Amendment, drawings, and amended Specification filed on 02/18/2022 is/are acknowledged and entered. By this Amendment, the Applicant amended claim 1. Claims 1-4 remain pending in the application. 

Response to Arguments
As discussed below, the Applicant's arguments filed 02/18/2022 have been fully considered.

Specification Objections
In light of the amended abstract, the objections are withdrawn.

Claim Rejections
35 USC 102
On page(s) 8 of the Response, the Applicant asserts that Aoki fails to disclose the newly added limitations in the currently amended claim 1 of the present application.
The Examiner disagrees with the Applicant’s argument.
Specifically, in Para [0042], Aoki discloses, “wherein after the opening degree setting part sets the opening degree of the variable nozzle to the limit value, during a period until a 

Current Objections and Rejections
35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


-Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki et al. (US 20140060042).
Claim 1
Regarding Claim 1, Aoki discloses [a] supercharging pressure control device of an internal combustion engine (10, Fig. 1), comprising:
a supercharger (30), disposed in the internal combustion engine, and configured to increase a supercharging pressure by changing an opening degree of a variable nozzle (33) to a closed side (Para [0050]), wherein the supercharger comprises a turbine (36) rotationally driven by kinetic energy of exhaust gas (This functional language that describes how the supercharger 
a supercharging pressure obtaining part (24, pressure sensor), obtaining the supercharging pressure;
a limit value setting part (ECU 50, Fig. 2, 51F), As described in the present application both the limit value setting part and the opening degree setting part are part of the ECU 20), setting a limit value which limits the opening degree of the closed side of the variable nozzle based on a pressure of a turbine side of the supercharger; and
an opening degree setting part (ECU 50, S17 final opening degree, [0052], As described in the present application both the limit value setting part and the opening degree setting part are part of the ECU 20), setting the opening degree of the variable nozzle to the limit value when the supercharging pressure is increased toward a target supercharging pressure (S17 final opening degree), and then gradually (BRI applied to gradually, since there is no special definition in the original disclosure of this application) setting the opening degree of the variable nozzle to an open side (BRI given to “open side”, this term is broad and is inherently met by the cited prior art)
wherein after the opening degree setting part sets the opening degree of the variable nozzle to the limit value, during a period until a predetermined time elapses, the opening degree setting part sets the opening degree of the variable nozzle to approach an opening degree corresponding to the target supercharging pressure by gradually adding a predetermined increase amount (Para [0042]).

Claim 2


Claim 3
Regarding Claim 3, Aoki discloses [t]he supercharging pressure control device as claimed in claim 1, wherein the pressure of the turbine side is an expansion ratio which is a ratio between a pressure of an upstream side of a turbine (P4, Fig. 2, [0045]) and a pressure of a downstream side of the turbine (P6, [0057]).

Claim 4
Regarding Claim 4, Aoki discloses [t]he supercharging pressure control device as claimed in claim 2, wherein the pressure of the turbine side is an expansion ratio which is a ratio between a pressure of an upstream side of a turbine (P4, Fig. 2, [0045]) and a pressure of a downstream side of the turbine (P6, [0057]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0600-1600. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD BUSHARD/
Examiner, Art Unit 3746

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746